            Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,                       )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:21-cv-324
GEORGE J. ABDO d/b/a                      )
PERRIN PLAZA,                             )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendant GEORGE J. ABDO d/b/a

PERRIN PLAZA, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in San Antonio,


                                              1
              Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 2 of 16




Texas (Bexar County).

         3.    Plaintiff is disabled as defined by the ADA.

         4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.    Plaintiff uses a wheelchair for mobility purposes.

         6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.    Defendant GEORGE J. ABDO d/b/a PERRIN PLAZA (hereinafter

“PERRIN PLAZA”) is a private individual operating a commercial property (or “strip

mall”) that transacts business in the state of Texas and within this judicial district.

         8.    GEORGE J. ABDO may be properly served with process at his private

home and/or office located at: 9100 W. Interstate 10, Suite 102, San Antonio, Texas

78730.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 3 of 16




       9.     On or about November 21, 2020, Plaintiff was a customer at “Advanced

Auto Parts” a business located at 11411 Perrin Beitel Road, San Antonio, Texas 78217,

referenced herein as “Advanced Auto.”

       10.    PERRIN PLAZA is the owner or co-owner of the real property and

improvements that the Advanced Auto is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.    Plaintiff lives approximately 9 miles from the Advanced Auto and

Property.

       12.    Plaintiff’s access to the business(es) located at 11411 Perrin Beitel Road,

San Antonio, Bexar County Property Identification number 595480 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Advanced Auto and Property, including those set forth in

this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                               3
               Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 4 of 16




       14.      Plaintiff intends to revisit the Advanced Auto and Property to purchase

goods and/or services.

       15.      Plaintiff travelled to the Advanced Auto and Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at the

Advanced Auto and Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a

result of the illegal barriers to access present at the Advanced Auto and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
              Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 5 of 16




               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Advanced Auto is a public accommodation and service establishment.


                                              5
             Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 6 of 16




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Advanced Auto must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Advanced Auto and the Property in his capacity as a customer of the Advanced Auto and

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Advanced Auto and Property that

preclude and/or limit his access to the Advanced Auto and Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       28.    Plaintiff intends to visit the Advanced Auto and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

                                            6
             Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 7 of 16




privileges, advantages and/or accommodations commonly offered at the Advanced Auto

and Property and as an independent advocate for the disabled, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Advanced Auto and Property that preclude and/or

limit his access to the Advanced Auto and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Advanced Auto and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Advanced Auto and Property, including those specifically set forth herein,

and make the Advanced Auto and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Advanced Auto and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Advanced Auto and Property include, but are not limited to:

                                            7
        Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 8 of 16




(a)      ACCESSIBLE ELEMENTS:

(i) In front of Unit 11431, the access aisle to the accessible parking space is not

      level due to the presence of an accessible ramp in the access aisle in violation

      of section 502.4 of the 2010 ADAAG standards. This violation would make it

      dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

      at the Property.

(ii) In front of Unit 11431, the accessible curb ramp is improperly protruding into

      the access aisle of the accessible parking space in violation of section 406.5 of

      the 2010 ADAAG Standards.           This violation would make it difficult and

      dangerous for Plaintiff to exit/enter their vehicle.

(iii)    In front of Unit 11431, the accessible parking space is not level due to the

      presence of accessible ramp side flares in the accessible parking space in

      violation of section 502.4 and 406.5 of the 2010 ADAAG standards. This

      violation would make it dangerous and difficult for Plaintiff to exit and enter

      their vehicle while parked at the Property.

(iv)     In front of Unit 11431, there are two accessible parking spaces that are

      missing identification signs in violation of section 502.6 of the 2010 ADAAG

      standards. This violation would make it difficult for Plaintiff to locate an

      accessible parking space.

(v) In front of Unit 11441, the access aisle to the accessible parking space is not

      level due to the presence of an accessible ramp in the access aisle in violation

      of section 502.4 of the 2010 ADAAG standards. This violation would make it

                                          8
        Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 9 of 16




    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(vi)     In front of Unit 11441, the accessible curb ramp is improperly protruding

    into the access aisle of the accessible parking space in violation of section

    406.5 of the 2010 ADAAG Standards. This violation would make it difficult

    and dangerous for Plaintiff to exit/enter their vehicle.

(vii)    In front of Unit 11441, the accessible parking spaces are not level due to

    the presence of an accessible ramp in the accessible parking spaces in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(viii) In front of Unit 11441, the accessible curb ramp is improperly protruding

    into the accessible parking spaces in violation of section 406.5 of the 2010

    ADAAG Standards. This violation would make it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(ix)     In front of Unit 11441, there are two accessible parking spaces that are

    missing identification signs in violation of section 502.6 of the 2010 ADAAG

    standards. This violation would make it difficult for Plaintiff to locate an

    accessible parking space.

(x) Near the Barber College, the access aisle to the accessible parking space is not

    level due to the presence of an accessible ramp in the access aisle in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

                                         9
       Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 10 of 16




    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(xi)     Near the Barber College, the accessible curb ramp is improperly protruding

    into the access aisle of the accessible parking space in violation of section

    406.5 of the 2010 ADAAG Standards. This violation would make it difficult

    and dangerous for Plaintiff to exit/enter their vehicle.

(xii)    Near the Barber College, the accessible parking spaces are not level due to

    the presence of an accessible ramp in the accessible parking spaces in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(xiii) Near the Barber College, the accessible curb ramp is improperly protruding

    into the accessible parking spaces in violation of section 406.5 of the 2010

    ADAAG Standards. This violation would make it difficult and dangerous for

    Plaintiff to exit/enter their vehicle.

(xiv) Near the Barber College, there are two accessible parking spaces that are

    missing proper identification signs in violation of section 502.6 of the 2010

    ADAAG standards. This violation would make it difficult for Plaintiff to locate

    an accessible parking space.

(xv)     Near the Barber College, the walking surfaces of the accessible route have a

    slope in excess of 1:20, as the accessible route is in excess of 1:20, it is

    considered an accessible ramp, moreover, it has a total rise greater than six (6)

                                        10
    Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 11 of 16




   inches, yet does not have handrails in compliance with section 505 of the 2010

   ADAAG standards, this is a violation of section 405.8 of the 2010 ADAAG

   Standards. This violation would make it difficult for Plaintiff to access the

   units of the Property.

(xvi) Near Unit 4130, the accessible parking space is not adequately marked and

   is in violation of section 502.1 of the 2010 ADAAG standards. This violation

   would make it difficult for Plaintiff to locate an accessible parking space.

(xvii) Near Unit 4130, the access aisle and the accessible parking space are not

   level due to the presence of an accessible ramp in the access aisle and the

   accessible parking space in violation of section 502.4 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   exit and enter their vehicle while parked at the Property.

(xviii) Near Unit 4130, the accessible parking space and associated access aisle

   have a slope and cross-slope in excess of 1:48 in violation of section 502.4 of

   the 2010 ADAAG standards and are not level. This violation would make it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xix) In front of Unit 11417, the access aisle to the accessible parking space is

   not level due to the presence of an accessible ramp in the access aisle in

   violation of section 502.4 of the 2010 ADAAG standards. This violation would

   make it dangerous and difficult for Plaintiff to exit and enter their vehicle

   while parked at the Property.

                                     11
    Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 12 of 16




(xx)   In front of Unit 11417, the accessible curb ramp is improperly protruding

   into the access aisle of the accessible parking space in violation of section

   406.5 of the 2010 ADAAG Standards. This violation would make it difficult

   and dangerous for Plaintiff to exit/enter their vehicle.

(xxi) In front of Unit 11417, the accessible parking space is not level due to the

   presence of an accessible ramp in the accessible parking space in violation of

   section 502.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

   at the Property.

(xxii) In front of Unit 11417, the accessible curb ramp is improperly protruding

   into the accessible parking space in violation of section 406.5 of the 2010

   ADAAG Standards. This violation would make it difficult and dangerous for

   Plaintiff to exit/enter their vehicle.

(xxiii) Near Boost Mobile, the Property has an accessible ramp leading to the

   accessible entrances with a slope exceeding 1:12 in violation of section 405.2

   of the 2010 ADAAG standards. This violation would make it dangerous and

   difficult for Plaintiff to access the units of the Property.

(xxiv) Near Boost Mobile, the Property has at least one accessible ramp with a

   clear width less than 36 (thirty-six) inches in violation of section 405.5 of the

   2010 ADAAG standards. This violation would make it dangerous and difficult

   for Plaintiff to access the units of the Property.



                                       12
            Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 13 of 16




      (xxv) Near Boost Mobile, the accessible ramp side flares have a slope in excess

            of 1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the units

            of the Property.

      (xxvi) As there is no accessible parking space serving the Boost Mobile stand-

            alone store, the accessible parking spaces are not properly located and/or

            distributed on the Property in violation of section 208.3 of the 2010 ADAAG

            standards. This violation would make it difficult for Plaintiff to locate an

            accessible parking space.

      (xxvii) There is an insufficient number of accessible parking spaces at the Property

            in violation of section 208.2 of the 2010 ADAAG Standards. There are more

            than 600 total parking spaces at the Property which requires at least 12

            accessible parking spaces, but there are only 11 accessible parking spaces.

            This violation would make it difficult for Plaintiff to locate an open accessible

            parking space.

      (xxviii)        Defendants fail to adhere to a policy, practice and procedure to

            ensure that all facilities are readily accessible to and usable by disabled

            individuals.

      32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Advanced Auto

and Property.

      33.       Plaintiff requires an inspection of Advanced Auto and Property in order to

                                             13
            Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 14 of 16




determine all of the discriminatory conditions present at the Advanced Auto and Property

in violation of the ADA.

      34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

      35.        All of the violations alleged herein are readily achievable to modify to

bring the Advanced Auto and Property into compliance with the ADA.

      36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Advanced Auto and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Advanced Auto and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

      38.     Upon information and good faith belief, the Advanced Auto and Property

have been altered since 2010.

      39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

                                            14
                Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 15 of 16




until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Advanced Auto and Property, including those alleged

herein.

          41.     Plaintiff’s requested relief serves the public interest.

          42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Advanced Auto and Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)     That the Court find Advanced Auto in violation of the ADA and ADAAG;

          (b)     That the Court issue a permanent injunction enjoining Defendant from

                  continuing their discriminatory practices;

          (c)     That the Court issue an Order requiring Defendant to (i) remove the

                  physical barriers to access and (ii) alter the subject Advanced Auto to make

                  it readily accessible to and useable by individuals with disabilities to the

                  extent required by the ADA;

          (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

                  expenses and costs; and

          (e)     That the Court grant such further relief as deemed just and equitable in light

                                                  15
Case 5:21-cv-00324 Document 1 Filed 04/01/21 Page 16 of 16




  of the circumstances.

                          Dated: April 1, 2021.

                          Respectfully submitted,

                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                            16
